432 F.2d 1006
Glenn E. SNOW BIRD, Appellant,v.John R. McCLUNG, as North Dakota State Director for the United States Department of Agriculture, Farmers Home Administration, and James R. Keaton, Superintendent of the United States Department of Interior, Bureau of Indian Affairs, Fort Berthold Agency, New Town, North Dakota, Appellees.
No. 19937.
United States Court of Appeals, Eighth Circuit.
October 29, 1970.

Appeal from the United States District Court for the District of North Dakota; George S. Register, Chief Judge.
Irvin B. Nodland, Bismarck, N. D., for appellant.
Harold O. Bullis, U. S. Atty., Fargo, N. D., and Gary Annear, Asst. U. S. Atty., for appellee.
Before MATTHES, Chief Judge, HEANEY, Circuit Judge, and VAN PELT, Senior District Judge.
PER CURIAM.


1
We have carefully read the memorandum and order of the trial judge, the briefs and the record. We affirm on the basis of the trial court's memorandum and order published at 317 F.Supp. 1336 (D.N.Dak., June 11, 1969).